                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION

MICHAEL VAUGHAN                                                                      PLAINTIFF

v.                                                     CIVIL ACTION NO. 1:18-CV-P17-GNS

JAMES ERWIN et al.                                                                 DEFENDANTS

                          MEMORANDUM OPINION AND ORDER

       Pro se Plaintiff Michael Vaughan filed a renewed motion for leave to file a fourth

amended complaint (DN 64) with an attached proposed fourth amended complaint. For the

following reasons, the Court will grant that motion in part and deny it in part.

       Plaintiff’s complaint and second amended complaint, which the Court considered on

initial review, were filed while Plaintiff was housed at the Roederer Correctional Complex

(RCC). Plaintiff has since been transferred to the Luther Luckett Correctional Complex (LLCC).

       Plaintiff’s proposed amended complaint seeks to add twelve new Defendants in their

individual and official capacities. Five of the newly named Defendants are employees at the

RCC: Unit Administrator Rebecca Barker; computer technician Eric Ribenboim; Major Arnold

Chisholm; Lt. Geisler; and Angela French. The remainder of the newly named Defendants are

employees of LLCC, where Plaintiff has been transferred: Warden Scott Jordan; Deputy

Wardens James Coyne, Jessie Stacks, and Jessie Ferguson; Cathy Buck; Dagon Moon; and

Captain Tim Forgy.

       All claims arising after the dates of the complaint and amended complaints considered by

the Court on initial review are actually considered to be supplementing rather than amending the

complaint. Rule 15(d) of the Federal Rules of Civil Procedure provides in pertinent part: “On

motion and reasonable notice, the court may, on just terms, permit a party to serve a
supplemental pleading setting out any transaction, occurrence, or event that happened after the

date of the pleading to be supplemented.” “[A] supplemental pleading addresses events

occurring subsequent to the initial pleading and adds to such pleading.” Habitat Educ. Ctr., Inc.

v. Kimbell, 250 F.R.D. 397, 401 (E.D. Wis. 2008).

       The granting of a motion to file a supplemental pleading is within the discretion of the

trial court and, as a general rule, applications for leave to file a supplemental pleading are

normally granted. Stewart v. Shelby Tissue, Inc., 189 F.R.D. 357, 362 (W.D. Tenn. 1999).

Motions to supplement under Fed. R. Civ. P. 15(d) must be presented within a reasonable period

of time. Id.

       A supplemental pleading may include new facts, new claims, new defenses, and new

parties. Id. at 361. Such events need not arise out of the same transaction or occurrence as the

original claim but must have some relationship to the original pleading. Habitat, 250 F.R.D. at

402. In considering whether to allow a plaintiff to supplement his complaint, the Court should

consider (1) undue delay in filing the motion; (2) lack of notice to adverse parties; (3) whether

the movant is acting in bad faith or with a dilatory motive; (4) failure to cure deficiencies by

previous amendments; (5) the possibility of undue prejudice to adverse parties; and (6) whether

amendment is futile. Bromley v. Mich. Educ. Ass’n-NEA, 178 F.R.D. 148, 154 (E.D. Mich.

1998). Where the original pleading placed the defendant on notice that the disputed conduct was

of a continuing nature, the supplemental complaint should be allowed. Id.

       The rule does not, however, allow a plaintiff to add new claims relating to new events at

a completely different prison involving not the original defendants but a whole new cast of

characters. In such circumstances, leave to supplement should be denied, because there is “no




                                                  2
linkage” between the new allegations and those set forth in the original complaint. See Klos v.

Haskell, 835 F. Supp. 710, 716 (W.D.N.Y. 1993).

       Therefore, the Court will deny Plaintiff’s motion insofar as it seeks to add the LLCC

Defendants, i.e., Defendants Jordan, Coyne, Stacks, Ferguson, Buck, Moon, and Forgy, and

causes of action related to occurrences at LLCC, i.e., Plaintiff’s claim that the LLCC law library

is inadequate.

                                         Defendant Barker

       Plaintiff’s only allegation regarding Barker has to do with grievances he filed. However,

Plaintiff does not have a cause of action against Barker because “there is no cause of action for

the improper adjudication, or failure to adjudicate, an inmate’s grievances.” Shankle v.

Tennessee, No. 07-2454B/P, 2007 WL 4255245, at *2 (W.D. Tenn. Nov. 29, 2007); see also

Skinner v. Govorchin, 463 F.3d 518, 525 (6th Cir. 2006) (“Skinner’s complaint regarding

Wolfenbarger’s denial of Skinner’s grievance appeal, it is clear, fails to state a claim.”); Lee v.

Mich. Parole Bd., 104 F. App’x 490, 493 (6th Cir. 2004) (“Section 1983 liability may not be

imposed simply because a defendant denied an administrative grievance or failed to act based

upon information contained in a grievance.”); Nwaebo v. Hawk-Sawyer, 83 F. App’x 85, 86 (6th

Cir. 2003) (holding that defendants “cannot be subject to § 1983 liability simply because they

denied [the plaintiff’s] administrative grievances or failed to act based upon information

contained in his grievances”). Consequently, the Court will deny leave to add Barker as a

Defendant to this action because to do so would be futile.

                                         Defendant French

       Plaintiff alleges that Defendant French is the RCC mail-room supervisor. He states that

he filed a grievance about Defendant French reading two pieces of legal mail after RCC and the



                                                  3
Kentucky Department of Corrections were notified that Plaintiff had filed suit. He states that this

grievance was “quashed using ‘grievance gaming’ by Defendant Barker.” The Court will allow

Plaintiff’s claim against Defendant French for reading his legal mail out of his presence to go

forward. See, e.g., Kensu v. Haigh, 87 F.3d 172, 174 (6th Cir. 1996); Odom v. Pheral,

No. 5:12CV-P73-R, 2013 WL 1703868, at *9 (W.D. Ky. Apr. 19, 2013).

         As already explained to Plaintiff in the Court’s initial review, Plaintiff’s claims against

Defendants in their official capacities are deemed claims against the Commonwealth of

Kentucky itself. See Kentucky v. Graham, 473 U.S. 159, 166 (1985). To state a § 1983 claim, a

plaintiff must allege that a “person” acting under color of state law deprived the plaintiff of a

right secured by the Constitution or federal law. See § 1983. States, state agencies, and state

officials sued in their official capacities for money damages are not “persons” subject to suit

under § 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Thus, Plaintiff cannot

seek money damages from a state officer, like Defendant French, in her official capacity. The

Court will allow Plaintiff to supplement to add the individual-capacity claim against Defendant

French for damages.1

         The Court will not allow Plaintiff’s claim against Defendant French regarding “grievance

gaming” to continue for the reasons stated above with regard to Barker.

                                   Alleged assault by Defendant St. Clair

         Plaintiff alleges that on March 27, 2018, a day after meeting with Defendant St. Clair

regarding his allegations of censorship, Defendants St. Clair and Geisler entered the internet

classroom and ordered Plaintiff to stand and place his hands behind his back. Plaintiff alleges



1
  Plaintiff’s claims for injunctive relief against any RCC Defendants are moot because he is no longer incarcerated
there. Kensu v. Haigh, 87 F.3d at 175 (“[T]o the extent Kensu seeks declaratory and injunctive relief his claims are
now moot as he is no longer confined to the institution that searched his mail.”).

                                                         4
that he was handcuffed and led across the prison yard. He states that during this move across the

yard Defendant St. Clair “slid his right hand down Vaughan’s left arm and crushed the handcuff

closed on Plaintiff Vaughan’s left hand . . . then raised his right hand up on Vaughan’s left

forearm digging his fingernail deep into Vaughan’s forearm.” Plaintiff states that he was treated

for a “bleeding laceration to his left forearm and for severe bruising to his left wrist.”

        The Court will allow Plaintiff’s claim that Defendant St. Clair assaulted him at RCC

while he was handcuffed resulting in a bleeding laceration to go forward in his individual-

capacity for damages.

                                       Defendant Ribenboim

        Plaintiff alleges that after the “second evidential preservation memorandum was sent to

the Defendants, [Ribenboim] was observed by the Plaintiff and other inmates removing a key

‘prison yard’ camera during the week of Apr. 24-27, 2018,” which was the camera that had

videotaped the assault by Defendant St. Clair. The only other allegation related to Defendant

Ribenboim is that Defendant St. Clair contacted Defendant Ribenboim “on Mar 26, 2018, fifteen

minutes after the meeting ended in which Vaughan showed St. Clair he was a named Defendant

in this lawsuit.”

        Plaintiff does not explain how removing a camera from the prison yard or being

contacted by another Defendant violated Plaintiff’s constitutional rights. Consequently, Plaintiff

fails to state a claim against Ribenboim, and supplementation of the complaint with this claim

would be futile.

                                        Defendant Chisholm

        Plaintiff alleges that Defendant Chisholm witnessed Plaintiff being injured by Defendant

St. Clair on March 27, 2018, and that on that date before Plaintiff was transferred to LLCC’s



                                                  5
restricted housing unit Defendant Chisholm informed him that Defendant St. Clair and Geisler

“seized only Vaughan’s legal documents.” He also alleges that he believes that Defendant

Chisholm “ordered the destruction of this camera and associated video to conceal the assault on

Vaughan by Defendant St. Clair.”

       Plaintiff has not alleged that Defendant Chisholm violated his constitutional rights. He

alleges only that Defendant Chisholm witnessed him being injured but did not injure him and

that Defendant Chisholm informed him about documents being seized. Finally, Plaintiff alleges

that he believes that Defendant Chisholm ordered the destruction of the camera and associated

video to conceal the assault. The Court finds this allegation too speculative. First, Plaintiff

states only that he believed that Defendant Chisholm gave such an order. Second, Plaintiff does

not allege that the camera and/or video actually were destroyed. The Court will not allow

supplementation of the complaint regarding this claim.

                                         Defendant Geisler

       Plaintiff alleges that on March 27, 2018, Defendant Geisler along with Defendant

St. Clair handcuffed him before Defendant St. Clair assaulted Plaintiff while moving him across

the yard and that after the assault Defendant St. Clair and Geisler seized Plaintiff’s legal

documents. He appears to allege that, were it not for this seizure, he would have filed his third

amended complaint earlier.

       Plaintiff does not state a claim against Defendant Geisler. Plaintiff simply alleges that

Defendant Geisler handcuffed him; he does not allege that the handcuffs were too tight or left on

too long or that he otherwise suffered an injury from the handcuffs and that he notified

Defendant that the handcuffs were too tight. See, e.g., Cortez v. McCauley, 478 F.3d 1108, 1129

(10th Cir. 2007) (en banc) (“In some circumstances, unduly tight handcuffing can constitute



                                                  6
excessive force where a plaintiff alleges some actual injury from the handcuffing and alleges that

an officer ignored a plaintiff's timely complaints (or was otherwise made aware) that the

handcuffs were too tight.”).

       Nor has Plaintiff stated a claim against Defendant Geisler for seizing legal documents.

Plaintiff has not shown that his access to the courts was impacted by this alleged seizure. As the

Court has previously explained (DN 52), Plaintiff has not suffered any harm from not filing his

third amended complaint earlier. There is no automatic right to file a third amended complaint; a

plaintiff must ask for and receive leave of court or have the defendants’ consent to do so. See

Fed. R. Civ. P. 15(a)(2) (Although a party may amend his pleading once as a matter of course in

certain situations, which Plaintiff did, “[i]n all other cases, a party may amend its pleading only

with the opposing party’s written consent or the court’s leave.”). Plaintiff was not denied the

opportunity to move the Court for leave to file a third amended complaint.

                                     Claim of civil conspiracy

       Plaintiff’s proposed fourth amended complaint makes conclusory claims that a civil

conspiracy exists among Defendants. However, as the Court explained in its prior Memorandum

Opinion on initial review (DN 15), such conclusory claims do not state a claim for civil

conspiracy. See, e.g., Sango v. Place, No. 16-2095, 2016 WL 9413659, at *2 (6th Cir. Dec. 21,

2016); Anderson v. Cty. of Hamilton, 780 F. Supp. 2d 635, 652 (S.D. Ohio 2011). Therefore, the

Court will deny the motion for leave to add this claim.

       For the foregoing reasons, the Court DENIES Plaintiff’s motion (DN 64) requesting to

add as Defendants Barker, Geisler, Buck, Moon, Coyne, Stacks, Ferguson, Forgy, Ribenboim,

and Jordan and relating to claims of an inadequate law library at LLCC and of an alleged civil

conspiracy.



                                                 7
        The Court GRANTS the motion (DN 64) as to the claim against Defendant St. Clair,

who is already a named Defendant, in his individual capacity regarding the alleged assault for

damages and against Defendant Angela French in her individual capacity.

        The Clerk of Court is DIRECTED to add as a Defendant to this action Angela French in

her individual capacity.

Date:   May 6, 2019




cc:     Plaintiff, pro se
        Counsel of record
4416.009




                                                8
